UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6499


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BERNARD WEITERS, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:09-cr-00987-DCN-1)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Weiters, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bernard Weiters, Jr., appeals the district court’s order denying his motion, filed

pursuant to the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, for a reduction

in his aggregate 420-month sentence. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Weiters, No. 2:09-cr-00987-DCN-1 (D.S.C. Apr. 2, 2020).            We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2